Citation Nr: 0945445	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  98-02 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.


FINDING OF FACT

The Veteran manifests PTSD as a result of confirmed inservice 
stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran claims to manifest PTSD as a result of multiple 
inservice stressors.  The record contains conflicting 
assessments as to whether the Veteran manifests PTSD and, if 
so, which stressors support a PTSD diagnosis.  In a 
Supplemental Statement of the Case dated April 2009, the RO 
appeared to concede an inservice stressor of the Veteran 
being exposed to enemy fire while stationed at Long Binh, 
Vietnam.  The RO was unclear as to whether any of the 
additional claimed stressors were corroborated.

As early as December 1983, a VA clinician determined that the 
Veteran met the criteria for PTSD with the stressor involving 
the Veteran's servicemate dying in his arms while stationed 
in Vietnam.

The Veteran underwent VA Compensation and Pension (C&P) 
examination in December 1985.  Following mental status 
examination, psychological testing and review of the claims 
folder, the VA examiner stated that there was "no doubt" 
that the Veteran had PTSD.  The identified stressors included 
witnessing decapitation of persons, seeing three Vietnamese 
killed, and seeing his friends getting ambushed and 
disappearing.  Notably, the Veteran was noted to be severely 
anxious and lost control easily during his interview.

Thereafter, the Veteran's VA clinical records reflect 
differential diagnoses of intermittent explosive personality 
disorder, borderline personality disorder, schizophrenia, 
impulse control disorder, and PTSD.

In April 1997, the Veteran underwent additional VA C&P 
examination.  The VA examiner found no clinical evidence of 
PTSD or any other Axis I diagnosis, but indicated an Axis II 
assessment of mixed personality disorder (borderline 
antisocial).  It was noted that the Veteran was very 
expressive and went into details regarding the claimed 
inservice stressors, but that his affect did not correspond 
to his complaints.

The Veteran's subsequent VA clinical records continued to 
reflect a diagnosis of PTSD.  In May 2001, VA PCT Director 
I.V-L reported a diagnosis of PTSD with the stressors 
identified as the Veteran losing his best friend, having two 
friends decapitated and another two soldiers being involved 
in a fire.

In May 2002, the Veteran underwent VA C&P examination based 
upon review of the claims folder.  Notably, the examiner 
attempted to compare the Veteran's current report of 
stressors to those previously expressed to test the 
credibility of the information.  The Veteran primarily 
reported two stressors, one being attacked during a bus 
transport with two soldiers being killed and another where a 
Vietnamese was decapitated during a combat event.  The 
examiner found a current diagnosis of PTSD.

In January 2009, the Veteran underwent a VA C&P examination 
based upon review of the claims folder and review of the 
apparently accepted stressor of being exposed to enemy fire.  
The examiner offered a diagnosis of depressive disorder not 
otherwise specified (NOS) which was not caused by in service 
events.  The examiner found that the Veteran did not meet the 
criteria for PTSD, as the Veteran was not observed to become 
anxious, depressed or distressed when recalling his traumatic 
experiences, and did not report feelings of intense fear, 
helplessness or horror.

A September 2009 statement from the Veteran's treating VA 
physician, Dr. PCT Director I.V-L, reported that the Veteran 
had been a patient for many years after the Dupont Plaza Fire 
(reflected as July 1998 in VA clinical records) when he had 
an "exacerbation" of PTSD.  This VA examiner considered the 
Veteran as totally and permanently impaired in his social and 
occupational functioning due to PTSD.

Importantly, the examiner never considered the possibility 
that the Veteran's PTSD was because of the Dupont Plaza Fire.

An October 2009 psychological report from Dr. L.C.R., 
reflected review of the claims folder, a structured interview 
with the Veteran, interview with family members, clinic 
observation, and observance of the DSM-IV-TR diagnostic 
criteria.  The Veteran primarily reported two stressors, one 
being transported by military bus which was attacked and two 
soldiers were killed and another where two enemy soldiers 
were decapitated during combat.  This examiner specifically 
found that the Veteran was anxious and distressed when 
recalling these inservice stressors.  This examiner found 
that the Veteran manifested PTSD, and differed with the 
diagnosis offered by the January 2009 VA examiner by 
indicating that the Veteran showed unmistakable symptoms of 
PTSD which had a serious thought on his daily life, and that 
his depressive symptoms were secondary to PTSD.

Overall, the record on appeal contains conflicting medical 
assessments as to whether the Veteran manifests PTSD at all.  
The two most recent evaluations, conducted by the VA examiner 
in January 2009 and Dr. L.C.R., in October 2009, provide 
differing clinical findings as to whether the Veteran meets 
the DSM-IV criteria for distressful recollection of traumatic 
experiences.  In and of itself, this is a factual finding 
which is difficult for the Board to reconcile.  As noted 
above, VA examiners in December 1985 and April 1997 also 
reached separate conclusions on this issue.  On this issue, 
the Board finds that reasonable doubt exists which should be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The record also contains very inaccurate recollections of 
wartime events by the Veteran, variously reporting witnessing 
two "friends" or two "Vietnamese" soldiers being 
decapitated, and there is no corroboration of his claimed 
stressor of having his two friends "killed" on a transport 
bus.  Notably, military department research conducted in 
November 1986, April 1987 and February 2008 did not confirm 
the claimed events.

However, military records do confirm that the Veteran was 
present at Long Binh Post when it came under enemy fire 
which, at times, was described as "heavy."  The December 
1985 VA C&P examiner, who found a diagnosis of PTSD, noted 
one stressor where the Veteran witnessed seeing three 
Vietnamese killed.  The staff journal logs record an event 
wherein a Vietnamese boy was shot and killed.  The May 2001 
diagnosis by the Veteran's treating VA physician, PCT 
Director I.V-L, includes a stressor of the Veteran witnessing 
two soldiers being harmed in a fire.  The staff journal logs 
record an event wherein 3 military personnel were killed 
during an explosion in March 1972.  The Veteran was stationed 
at Long Binh while these events occurred.

Overall, the Board finds that the best evidence in this case 
consists of the assessment from the Veteran's treating VA 
physician since at least 1998, who finds a diagnosis of PTSD 
based upon treatment of the Veteran for more than a decade.  
One of those stressors supporting this PTSD diagnosis 
concerns the Veteran witnessing soldiers harmed in a fire, 
and staff journal logs records corroborate that 3 military 
personnel were killed during an explosion in March 1972.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran manifests a current diagnosis of PTSD 
and that a stressor supporting the PTSD diagnosis, namely the 
Veteran witnessing military personnel being caught in a fire, 
has been corroborated.  Pentecost, 16 Vet. App. 124 (2002); 
Suozzi, 10 Vet. App. at 311.  The appeal is granted.  

This grant does not suggest that all of the Veteran's 
problems are related to military service or that all of the 
Veteran's problems associated with PTSD are related to 
service.  The nature and extent of the PTSD related to 
service would be addressed in the evaluation of the PTSD 
related to service.  This issue is not before the Board at 
this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


